Citation Nr: 1625871	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disorder to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1968, including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO decision. 

A videoconference hearing was held in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In December 2013, the Board reopened the previously denied claim of service connection for a skin disorder, and remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.


FINDING OF FACT

The Veteran's current skin disorder is not shown by the most probative evidence to be etiologically related to his active military service.

CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and hearing testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current skin disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its December 2013 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the February 2014 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of skin complaints during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he has a current skin disorder that was caused by herbicide exposure during service

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 , 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). 

Under 38 C.F.R. § 3.307(a)(6), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iii). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran is presumed to have been exposed to herbicides in Vietnam.  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  If a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, chloracne or other acneform disease consistent with chloracne shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303  (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310   (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with a skin disorder during the pendency of the appeal, and thus has a current disability for purposes of this appeal.  See McClain, supra.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's service treatment records are negative for a skin disorder.  In a July 1968 report of medical history, the Veteran denied a history of skin diseases.  On separation medical examination in July 1968, the Veteran's skin was clinically normal.

Post-service private medical records reflect treatment for various skin disorders since 1982.  In August 1982, he complained of a rash of the fingers for the past several months; the diagnosis was contact dermatitis.  In 1984, he was diagnosed with atopic dermatitis and candida infection of the groin.

In January 1985, the Veteran reported that he had recurrent hives for about six months.  He was diagnosed with recurrent urticaria of uncertain etiology.  A January 1985 dermatology note reflects that the Veteran reported a six month history of migrating pruritic patches on his skin that started five or six months earlier with a fungal infection in his groin, that cleared up with Lotrimin cream.  He continued to have patches on his legs, thighs, arms and abdomen, and they had migrated. On examination, he had multiple excoriated papules over both elbows.  On his right thigh he had an approximately 5 by 8 area that appeared to be raised and erythematous with small excoriated areas.  He also had smaller patches on his left thigh and abdomen that also appeared somewhat urticarial.  He had no evidence of fungus, and a microscopic examination showed no evidence of scabies or fungus.  The diagnostic impression was rule out dermatitis herpetiformis; doubt late scabies.  A few days later, he was diagnosed with nonspecific dermatitis shown on biopsy.  A few days after that, he was diagnosed with probable contact dermatitis.  In late January 1985, the dermatologist stated that it was hard to relate this with anything at work, and that he primarily handled steel at his job, although there were some filter materials in the factory.  In February 1986, the diagnostic impression was either viral triggered giant urticaria superimposed on chronic urticarial background, and history of pressure urticaria.

In November 2005, the Veteran was diagnosed with possible contact dermatitis, versus fungal dermatitis versus cellulitis, or a combination of all three.

The Veteran filed his original claim of service connection for a skin disorder in August 2006.  He contended that he had a skin condition of the waistline and both feet that was related to herbicide exposure in Vietnam.

In November 2008, the Veteran filed another claim of service connection for a skin disorder, this time asserting that he had chloracne of the lower abdomen and groin that began in 1998.  He said he had an intermittent unexplained rash for about the last 10 years.  He said it itched enough to wake him up at night, and he had tried numerous salves and treatments and nothing seemed to work.

In his October 2009 notice of disagreement, the Veteran contended that he had a rash problem since service in Vietnam, and that he self-treated this with Calamine and baths.

An October 2010 VA outpatient treatment record reflects that the Veteran had onychomycosis of the toenails with tinea between the toes.

In his June 2011 substantive appeal, the Veteran stated that he had various persistent skin conditions since his return from Vietnam.  He said he was sure he had a rash shortly after returning from Vietnam, but he did not seek treatment for it because it was intermittent.

At his October 2011 Board hearing, the Veteran reiterated his assertions.  He said his intermittent skin condition first appeared in roughly 1971 and continued ever since.

On VA examination in February 2014, the examiner summarized relevant medical records.  The Veteran said he thought his rash started on his legs a few years after he was out of the service.  The rash then spread from his legs then to his groin and/or his armpits and/or his middle back and/or feet and/or in between fingers. The rash did not occur on his face.  The rash started out as water blisters - skin- colored bubbles from which watery liquid came out if he scratched them that ranged in size with the biggest ones being the size of a pencil eraser.  The water blisters then turned red and scabbed over after he scratched them. The bubbles started out in a group, not just one.  If he did not scratch the rash then the bubbles dried up and scabbed over, not turning red if he did not scratch.  The rash lasted about a week in any one location.  This rash started out in the lower legs and if he did not scratch and put cold water on it, then it would not spread, otherwise it would spread to the areas noted earlier.  It was itchy and if he scratched then it seemed to spread.  He was unable to take baths because it made the itching and scratching worse.  He could only take showers. When his wife was alive, she used to tell him that he even scratched his legs at night while asleep. It also helped him if his sheets and bedroom were cold.  He said he had the rash on his face, the last time was one year ago; he had a small patch of this rash of little water bubbles.  In the early 1980s it occurred more on his face and he assumed this was because he was not washing his face as much as he is now.  Not recently but in the past, he mainly had the rash occurring in his lower cheeks bilaterally (in the beard area but he shaved his face every day), and occasionally in the temple area.  It never occurred on his nose.  It occurred also lateral to his eyes but not under his eyes, and had not occurred in the face areas regularly for the past 5 years.  The rash completely went away in between episodes.  The rash occurred 1-2 times per month.  The itch really drove him crazy and there was only pain if he scratched it.  The rash did not scar.  The last time he saw a provider for this condition was a few years ago and received a tube of something but it did not help.  He did recall getting jungle rot really badly while in Vietnam.  He stated that he used bleach when he returned home for the odorous, cracking, peeling skin between his toes.  The bleach and some soap helped. 

After an examination, the examiner indicated that there was no current skin disorder of the legs, groin, and under arms, or any other affected area except  rosacea on the Veteran's face.  The examiner indicated that rosacea is common in the general public and is not secondary to Agent Orange exposure.  She opined that it is less likely as not that any current skin disorder had clinical onset during service or is related to any in-service disease, event, or injury, to include presumed in-service herbicide exposure.  She stated that the Veteran does not currently have chloracne and per his history and per the medical records, he does not have symptoms characteristic of chloracne.  Even though the Veteran reports an intermittent rash since around 1971 per his claim and to this VA examiner, the rash has varied somewhat in its presentation, resulting in some different diagnoses.  The rash described today, starting out more like blisters, could suggest additional diagnoses other than what he has been previously diagnosed with.  The examiner opined that it is less likely as not that the rash was or is chloracne.  She noted that chloracne is characterized by the following:  black and whiteheads, non-erythematous cysts, milia, folliculitis, hyperpigmentation, occurring mainly in the crow's feet, malar crescent of face, axillae, scrotum, and behind the ears.  The patient reported that his rash always occurred on the legs and then may occur in other places (less commonly his face) after they appeared on the legs.  The examiner indicated that the Veteran had the following skin diagnoses:  dermatitis or eczema, diagnosed in 1982, urticaria, diagnosed in 1985, atopic dermatitis, diagnosed in 1984, and nummular eczema diagnosed in 2011.

The Veteran has never been diagnosed with chloracne, and his current skin disorders are not on the list of diseases presumptively associated with Agent Orange exposure in Vietnam.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, service connection for the claimed skin disorder based on herbicide exposure in service is not warranted on a presumptive basis.

The Veteran did not claim that he incurred a chronic skin disorder in service until he filed his first VA disability compensation claim in 2007.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Evidence weighing against the claim includes the following:  the fact that his skin was normal on separation examination in 1968, the fact that he did not complain of skin symptoms at the time of separation, and the fact that a skin disorder was not diagnosed after service until the early 1980s, more than 10 years after service. Finally, in a February 2014 opinion, the VA examiner has opined that the Veteran does not have a current skin disorder that is related to service.

The weight of the competent and credible evidence does not show that the Veteran has a chronic skin disorder that became manifest in service and has persisted since. 

To the extent that the Veteran contends that he has had continuous skin symptoms since service, the Board notes that his current skin disorders are not subject to service connection based upon continuity of symptomatology.  See Walker, supra.

The Board finds that February 2014 VA medical opinion constitutes probative evidence against the Veteran's claim of service connection for a skin disorder.  It is based on current examination results and a review of the entire medical record. The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

There is no credible or probative evidence of record to suggest that any skin disorder began in service or has continued to the present.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and service connection for a skin disorder is not warranted on either a direct or presumptive basis.

 Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his current skin disorders are related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for a skin disorder, the claim must be denied.  See Alemany, 9 Vet. App. 518  (1996).


ORDER

Service connection for a skin disorder is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


